Citation Nr: 1821831	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-23 563	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating due to individual unemployability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2018, the Board issued a decision on the Veteran's claim for an increased rating for PTSD.  Following this decision, the Veteran motioned the Board for issuance of a Supplemental Decision addressing the above issue of TDIU.  The Board hereby grants the motion, and the following decision is the requested Supplemental Decision.


FINDING OF FACT

The Veteran is unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).





	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the Board is granting the Veteran's appeal there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

- Total Disability Rating Due to Individual Unemployability (TDIU) -

TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the scheduler rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2017).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

Here, the Veteran is service-connected for an acquired psychiatric disorder to include posttraumatic stress disorder (rated as 70 percent disabling from June 26, 2006).  This rating results in a 70 percent combined evaluation, with at least one disability rated at 40 percent or more, which does render him eligible for a TDIU under the scheduler percentage requirements contemplated by VA regulation.  See 38 C.F.R. § 4.16(a) (2017). 

The only remaining issue is whether the Veteran was able to secure or follow a substantially gainful occupation as a result of this service connected disability.  On this issue the Board finds that the January 2018 private examination conducted by Dr. Edward Morris to be probative on this issue.  Dr. Morris, in sum, found that the Veteran's psychiatric disability would render him unemployable.  The Board notes that the private examination took a detailed history from the Veteran regarding the nature and extent of his disability.  Additionally, the examiner included several psychiatric examination methods to support his rationale and his conclusion that the Veteran's was unemployable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Most of the probative value of a medical opinion comes from its reasoning and the Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

The Veteran's occupational history comprises of work as a land surveyor for 40 years with reports of difficulty with job performance.  The Veteran's educational history reveals that he graduated from high school and has one year of college.  

Considering the foregoing, the Board reasons that the combination of the Veteran's PTSD along with his educational level and employment background, render him unemployable.  Therefore, the Board finds that a total disability rating due to individual unemployability is appropriate.








ORDER

Entitlement to TDIU is granted, subject to the regulations applicable to the payment of monetary benefits.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


